September 25, 2012




                                     JUDGMENT

                   The Fourteenth Court of Appeals
                             I-10 COLONY, INC., Appellant

NO. 14-10-01051-CV                            V.

         CHAO KUAN LEE, LI YANG LEE, LI HSIANG CHANG, Appellees
                   ________________________________

               This cause, an appeal from the judgment in favor of appellees, Chao Kuan
Lee, Li Yang Lee, Li Hsiang Chang, signed September 22, 2010, was heard on the
transcript of the record. We have inspected the record and find that the trial court erred in
determining the beginning date for the calculation of prejudgment interest. We therefore
REFORM the judgment to change the beginning date for the calculation of prejudgment
interest to March 5, 2010. We order the judgment of the court below AFFIRMED as so
modified.

       We order appellant, I-10 Colony, Inc., to pay all costs in this appeal. We further
order the decision certified below for observance.